PER CURIAM.
This is an appeal from a summary judgment granted in favor of appellee, the plaintiff below (the parties filed cross motions for summary judgment), determining that appellant, the defendant below, Hertz, had agreed to provide uninsured motorist coverage by virtue of the following language in the applicable lease agreement:
Coverage includes mandatory no-fault benefits and uninsured motorist coverage, but only to the extent and minimum limits as required by law in the jurisdiction where the accident in question occurs.
Florida law “does not require self-insured automobile leasing companies to offer uninsured motorist coverage to its lessees for leases that are less than one year in duration.” See Diversified Services, Inc. v. Avila, 606 So.2d 364 (Fla.1992). It is undisputed that the lease in this case was for less than one year. Therefore, the summary judgment is REVERSED and REMANDED with directions to enter summary judgment for appellant.
JOANOS, WOLF and VAN NORTWICK, JJ., concur.